Citation Nr: 9930209	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June to November 1964.

In March 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont, 
determined the veteran had not submitted new and material 
evidence to reopen a claim that earlier had been denied for 
service connection for Meniere's disease.  He appealed the 
RO's decision to the Board of Veterans' Appeals (Board).  In 
June 1998, he and his wife testified at a hearing at the RO 
(before a local hearing officer) in support of the claim.


REMAND

The veteran's representative recently indicated in an October 
1999 statement that the veteran wants to testify at a Board 
hearing at the RO-either before a Member of the Board during 
a travel assignment (i.e., a Travel Board hearing) 
or, alternatively, using video-conferencing technology.  
Therefore, a Board hearing must be scheduled prior to further 
consideration of his claim.  See 38 C.F.R. § 20.704 (1999).

Accordingly, the case hereby is REMANDED to the RO for the 
following action:

1.  The RO should clarify with the 
veteran the type of Board hearing he 
desires.

2.  After accomplishing the above, the RO 
should schedule the for a Travel Board or 
videoconference hearing (whichever he 
selects) at the earliest opportunity.  If 
he decides that he no longer wants a 
Board hearing, then he must indicate this 
in a signed statement, to be associated 
with the claims folder.  Otherwise, the 
hearing should be held and the claims 
file transferred to the Board in 
accordance with current applicable 
procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



